Citation Nr: 1119844	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-16 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right ankle fracture.  

2.  Entitlement to a rating in excess of 10 percent for right foot peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the videoconference hearing additional evidence was submitted with a waiver of initial agency of original jurisdiction consideration. 

The claim for an increased rating for right foot peripheral neuropathy is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a right ankle fracture have been manifested by no more than marked limitation of motion; ankylosis has not been shown (even with consideration of pain and joint instability).


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a right ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5271 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim for an increased rating for right ankle fracture.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Although this notice was in connection with a prior, April 2008, claim for increase (which was granted in a January 2009 rating decision, increasing the disability rating for the Veteran's right ankle fracture from 10% to 20%); it shows that the Veteran was aware of the evidence necessary to substantiate a claim for an increased rating (and was not prejudiced by any notice defect in response to his claim received in January 2009).  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for an examination in December 2009.  The examination is adequate for rating purposes, as it considered the evidence of record and included a thorough physical examination of the Veteran, with notation of all clinical findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The record shows that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  SSA provided a compact disc (CD) with an electronic version of the SSA records.  The CD was reviewed, and found to not include any relevant records not already in the claims file in hard copy.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

In claims for increased ratings, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted above, a January 2009 rating decision increased the rating for the Veteran's right ankle fracture from 10% to 20%.  The Veteran did not file a notice of disagreement with this decision.  A subsequent January 2009 communication from the Veteran was accepted as a new claim for increase, resulting in the rating decision on appeal.  

The Veteran's right ankle disability is rated 20 percent under 38 C.F.R. § 4.71a, Code 5271, for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis is shown.  38 C.F.R. § 4.71a, Code 5270.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

VA treatment records note the Veteran's April 2009 complaints of right ankle pain and objective findings of deformity of the medial malleolar area, exquisite tenderness to the inferior tip of the medial malleolus and medial gutter of the ankle, crepitation with range of motion, and X-ray evidence of degenerative arthritis of the fracture fragment and medial gutter of the ankle.  Subsequent podiatry consultation reports note a course of custom orthotics and nonsteroidal antiinflammatories (without relief) as well as custom-molded accommodative shoes.  These records include a December 2009 report which notes the Veteran's complaint of trouble driving due to right foot pain.  Private medical records are silent regarding complaints of, or treatment for, the feet.  

On December 2009 VA examination, the Veteran used a cane and reported right ankle pain, weakness, stiffness, occasional swelling, some giving way (but no real instability), and some fatigability and lack of endurance.  He reported daily flare-ups to a level of 8 (on a scale or 1-10) lasting two hours caused by standing and walking and alleviated with rest.  He also reported trouble driving because of increased pain and sensory deficit.  These symptoms were noted to have a moderate to major impact on the Veteran's daily activities.  The examiner noted there was no subluxation or inflammatory arthritis.  Physical examination revealed slight swelling about the ankle joint, no deformity and some restriction of inversion, eversion, dorsiflexion and plantar flexion.  Right ankle range of motion was 0 to 7 degrees of dorsiflexion and 0 to 52 degrees of plantar flexion.  There was no apparent additional functional impairment following repetitive use.  The examiner noted there was X-ray evidence of arthritis.  The diagnosis was status post medial malleolar fracture, right ankle, with post-traumatic arthritis.  

During his November 2010 videoconference hearing, the Veteran testified as to his right ankle pain; he did not allege that it was ankylosed.  

The Veteran's residuals of a right ankle fracture are manifested by impairment no greater than marked limitation of motion.  The 20 percent rating assigned is the maximum schedular rating provided for limitation of motion.  The rating schedule provides a higher rating for ankle disability where there is ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Code 5270.  However, there is no evidence of ankylosis (even with consideration of DeLuca factors, such as limitation of motion, flare-ups, or repetitive use), and the Veteran does not allege otherwise.  Consequently, the preponderance of the evidence is against entitlement to a schedular rating in excess of 20 percent for residuals of a right ankle fracture.  

The Board has also considered whether this matter warrants referral for extraschedular consideration.  There is nothing in the record to suggest that the schedular criteria are inadequate.  The symptoms and associated functional impairment shown are encompassed in the criteria for the current rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not indicated.  

Review of the claims file found that the Veteran last worked in 2007 and has been awarded SSA disability benefits based on myeloproliferative disorder and deficiency anemias.  However, his service connected disabilities have been rated totally (100%) disabling since April 2008 (throughout the period under consideration).  Thus, the matter of entitlement to a total disability based on individual unemployability (TDIU) rating is moot.

The preponderance of the evidence is against this claim; consequently, the benefit of the doubt doctrine does not apply and the claim for increase must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of a right ankle fracture is denied.


REMAND

The Veteran also seeks an increased rating for his right foot peripheral neuropathy.  The most recent VA examination to assess this disability was in December 2009.  At the subsequent (November 2010) videoconference hearing, the Veteran testified that this disability was more severe than shown in the December 2009 VA examination report.  When a Veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening, and the most recent VA examination was two years prior).  Accordingly, a contemporaneous examination to evaluate the Veteran's right foot nerve disability is necessary.

The record also reflects that the Veteran receives ongoing VA treatment.  Any unassociated records of treatment the Veteran has received for his right foot may contain information pertinent to his claim, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of all treatment and evaluation he has received for his right foot disability since January 2008, one year prior to the date of receipt of his claim for right foot peripheral neuropathy, and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources, specifically including any pertinent updated (since March 2010) VA records outstanding.  If any private provider does not respond to the RO's request for records the Veteran has identified, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.

2.  After the development requested above is completed, the RO should arrange for a neurologic examination of the Veteran to determine the current severity of his right foot nerve disability.  The examiner must review the Veteran's claims file in conjunction with the examination and should have available for review the provisions of 38 C.F.R. §§ 120-124a (criteria for rating neurological disabilities).  Based on examination of the Veteran and review of the record, the examiners should describe in detail the nature, severity, and frequency of the symptoms of the Veteran's right foot neurological disability and the associated impairment of function, including comment on whether he has (i) incomplete nerve paralysis that is mild, moderate, or severe, or (ii) (disability consistent with) complete paralysis of a nerve.  The examiner should specifically indicate if the Veteran has any paralysis of the external popliteal nerve (common peroneal), foot drop and/or slight droop of the first phalanges of all toes, ability to dorsiflex the foot, ability to extend the proximal phalanges and toes; the ability to abduct the foot; and whether there is anesthesia over the dorsum of the foot and toes.  

The examiner must explain the rationale for all opinions.

3.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


